Exhibit 10.15


TREMONT REALTY ADVISORS LLC
255 Washington Street
Suite 300
Newton, MA 02458
February 4, 2019
Subordination Agreement
Ladies and Gentleman:
Reference is hereby made to that certain (i) Credit Agreement, dated as of
February 4, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Tremont Loan Agreement”), by and
between Tremont Mortgage Trust (the “Company”) and Tremont Realty Advisors LLC
(the “TRA Lender”, “we” or “us”) and (ii) Master Repurchase Agreement, dated as
of February 9, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Senior Loan Agreement”), by and
between the TRMT CB Lender LLC (the “TRMT Borrower”) and Citibank, N.A. (the
“Senior Lender”). In connection with the Senior Loan Agreement, the Company
guaranteed the obligations of the TRMT Borrower under the Senior Loan Agreement.
Subordination of Tremont Loan Agreement
Furthermore, we agree, as the TRA Lender, for good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, for the benefit of
the parties hereto and all future assignees or transferees under the Senior Loan
Agreement, that the right of the TRA Lender (and any transferee or assignee
thereof) to repayment of any obligations under the Tremont Loan Agreement shall
be subordinated to the prior repayment in full of all obligations under the
Senior Loan Agreement, to the extent provided herein.
Notwithstanding any other agreements heretofore entered into between us and the
Company or any third party relating to the Tremont Loan Agreement, we hereby
agree, for ourselves and any of our assignees or transferees under the Tremont
Loan Agreement, that if at any time an Insolvency Event (as defined below)
occurs, any payment or distribution of any kind or character, whether in cash,
property or securities, would be payable or deliverable to the TRA Lender (or
such assignee or transferee), such payment or distribution shall instead be paid
over or delivered to the Senior Lender, and the TRA Lender (or such assignees or
transferees, as applicable) shall not receive any such payment or distribution
or any benefit therefrom unless and until all obligations (other than contingent
indemnification obligations as to which no claim has been made) under the Senior
Loan Agreement have been paid in full in cash (or otherwise to the written
satisfaction of the Senior Lender) and the Senior Loan Agreement has been
terminated. Should any payment or distribution in respect of the Tremont Loan
Agreement be collected or received by the TRA Lender or any of its assignees or
transferees in contravention of the subordination provision described above, the
TRA Lender or any such assignees or transferees, as applicable, shall forthwith
turn over the same to the Senior Lender in the form received (with necessary
endorsements or assignments, if applicable) and, until so turned over, shall
hold the same in trust for the Senior Lender as their property. For purposes of
this letter agreement, an “Insolvency Event” shall mean the adoption by the
Company of a plan of liquidation, dissolution or winding up of the Company's
affairs or the entry or filing by the Company into a voluntary petition, or the
filing against the Company or its properties or assets of an involuntary
petition, for bankruptcy, receivership or other similar proceeding.


1

--------------------------------------------------------------------------------








In addition to the foregoing, we further agree, for the benefit of the parties
hereto and all future assignees or transferees under the Senior Loan Agreement,
that (i) neither the TRA Lender nor any of its assignees or transferees, as
applicable, shall take any actions or agree to take any actions to amend or
waive any provision of the Tremont Loan Agreement in any manner that conflicts
with the provisions set forth herein and (ii) to the extent any payment with
respect to the obligations under the Senior Loan Agreement (whether by or on
behalf of the Company, as proceeds of security, enforcement of any right of
setoff or otherwise) is declared to be fraudulent or preferential in any
respect, set aside or required to be paid to a debtor in possession, trustee,
receiver or similar person, then the obligation or part thereof originally
intended to be satisfied shall be deemed to be reinstated and outstanding as if
such payment had not occurred (and if this letter agreement shall have been
terminated prior to such refund or repayment, this letter agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto). The rights of the Senior Lender to enforce subordination as
herein provided shall not at any time in any way be prejudiced or impaired by
any act or failure to act by the Senior Lender, or by any noncompliance by the
Company with the terms and provisions herein, regardless of whether the Senior
Lender has, or may otherwise be charged with, knowledge thereof.
This letter agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York, and shall be binding upon the parties
and their respective successors, transferees and assigns. THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY CIVIL ACTION OR PROCEEDING ARISING OUT
OF, OR BASED UPON, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. We
agree not to transfer any of our loans or other rights or interests under the
Tremont Loan Agreement unless the assignee or transferee agrees in writing to be
bound by this letter agreement. Any attempted transfer in violation of the
foregoing sentence shall be of no effect and null and void, regardless of
whether the purported transferee has any actual or constructive knowledge of the
transfer restrictions set forth in this letter agreement, and shall not be
recorded on the transfer books of the Company.


2

--------------------------------------------------------------------------------





.
Very truly yours,


TREMONT REALTY ADVISORS LLC


By:_/s/ Matthew P. Jordan______________
Name: Matthew P. Jordan
Title: Chief Financial Officer and Treasurer








3

--------------------------------------------------------------------------------







Accepted and agreed to as of the date first
above written:
TREMONT MORTGAGE TRUST
By: /s/ G. Doug Lanois    
Name: G. Doug Lanois
Title: Chief Financial Officer
CITIBANK, N.A.
By: /s/ Richard B. Schlenger    
Name: Richard B. Schlenger
Title: Authorized Signatory








4